Citation Nr: 1711477	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  08-03 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disability. 
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran had active service from October 1979 to October 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2016, the Board denied the Veteran's claim for service connection for a right knee disorder.  In that decision, the Board determined that the Veteran's right knee disorder was not due to service, that arthritis was not found within a year of discharge and that a right knee disorder was not proximately due to his service-connected left knee disability.  Thereafter, the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Order, the Court granted a Joint Motion for Remand and vacated and remanded the Board's decision for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the November 2016 Joint Motion for Remand (JMR), further action in connection with the right knee claim is warranted.  In particular, the JMR noted that the Board erred in its reliance upon an August 2012 VA examination which did not discuss the Veteran's assertion that he harmed his right knee in service and which did not address findings in the claims file of an altered gait.

Thus, the Board finds that the Veteran should be afforded a new and complete VA examination.  In doing so, the Board instructs the VA examiner to provide a medical opinion, supported by a detailed rationale, on whether the Veteran's right knee disorder is related to his period of service or caused by or aggravated by his service-connected left knee disability or by an altered gait related to his left knee disability.

Further, in its March 2016 remand, the Board requested a new VA examination for psychiatric disorders.  In its remand, the Board specified that the RO enumerate specifically, all corroborated stressors if such existed.  Regrettably, the RO failed to note for the examiner whether any stressor had been verified and the examiner relied on the Veteran's report of a single stressor.  The examiner did not address the other claims of the Veteran and the examination is found to be incomplete.

The development actions requested in the Board's March 2016 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to ascertain the etiology of any right knee disability.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  All indicated testing should be conducted. 

After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions: 

A) Is it at least as likely as not (50 percent or greater probability) that any right knee disorder, found to be present is related to or had its onset during service.

B) Is it at least as likely as not (50 percent or greater probability) that any right knee disorder, found to be present, is proximately due to or permanently aggravated by the Veteran's service-connected left knee disability, to include as due to an altered gait.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and why.

2.  The Veteran should be scheduled for a VA psychiatric examination.  The RO must specify for the examiner the stressor or stressors which have been corroborated, if any.  The examiner should clearly report diagnoses for all current acquired psychiatric disorders.  The examiner should then respond to the following:

a)  Is a diagnosis of PTSD warranted?  If so, is it at least as likely as not (a 50% or higher degree of probability) causally related to any corroborated stressor during service?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder(s), to include depression, is/are causally related to the Veteran's active duty service?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

** In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

** The examiner is informed that it is not enough merely to conclude the Veteran does not have these claimed conditions, even if not diagnosed during this current or prior evaluation. The Veteran only instead needs to show he has had these claimed conditions at some point since the filing of his claims or contemporaneous thereto, even if now resolved.  

Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim, in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




